Exhibit 10.2

Space Above Line Reserved for Recorder’s Use

 

1.      Title of Document:

   Note, Deed of Trust, Leasehold Deed of Trust, Security Agreement and Fixture
Filing, and Other Loan Documents Modification and Spreader Agreement

2.      Date of Document:

                       , 2011

3.      Grantor/Borrower:

  

MECW, LLC, a Missouri limited liability company

c/o The Corporation Trust Company

Corporation Trust Center

One Corporate Woods Drive

Bridgeton, Missouri 63044

4.      Grantee/Lender:

  

U.S. Bank, National Association, as Trustee for the Registered Holders of J.P.
Morgan Chase Commercial Mortgage Securities Corp., Commercial Mortgage
Pass-Through certificates, Series 2006-LDP7

209 South LaSalle Street, Suite 300

Chicago, Illinois 60604

5.      Legal description:

   See Exhibits A-1 and A-2 attached.

6.      Reference to Book& Page:

   Document No. 2006032400757 in Book 17103, Page 4108 of the St. Louis County,
Missouri Recorder of Deeds



--------------------------------------------------------------------------------

After recording, return to:    

Bilzin Sumberg Baena

Price & Axelrod LLP

 

200 South Biscayne Boulevard, Suite 2500

Miami, Florida 33131-5340

  Attn: Post-Closing Department  

 

 

(Space Above For Recorder’s Use Only)

NOTE, DEED OF TRUST, LEASEHOLD DEED OF TRUST, SECURITY

AGREEMENT AND FIXTURE FILING, AND OTHER LOAN

DOCUMENTS MODIFICATION AND SPREADER AGREEMENT

(JPMCC 2006-LDP7; Loan No. 991077168)

THIS NOTE, DEED OF TRUST, LEASEHOLD DEED OF TRUST, SECURITY AGREEMENT, AND
FIXTURE FILING, AND OTHER LOAN DOCUMENTS MODIFICATION AND SPREADER AGREEMENT
(the “Agreement”) is executed this      day of                     , 2011
(“Execution Date”), to be effective as of the      day of                     ,
2011 (“Effective Date”), and is entered into by and between U.S. BANK, NATIONAL
ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF J.P. MORGAN CHASE
COMMERCIAL MORTGAGE SECURITIES CORP., COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2006-LDP7 (“Lender”), having an address at 209 South
LaSalle Street, Suite 300, Chicago, Illinois, 60604, Re: JPMCC 2006-LDP7; Loan
No. 991077168; and MECW, LLC, a Delaware limited liability company (“Borrower”),
having an address at One Corporate Woods Dr., Bridgeton, MO. 63044.

PRELIMINARY STATEMENT

A. On or about March, 23, 2006, LaSalle Bank National Association, a national
banking association (“Original Lender”) made a loan (“Loan”) to Borrower with
respect to (i) a leasehold estate on premises commonly known as “Metro 1, Metro
2 and Corporate Woods (EC4)” located in the cities of Maryland Heights (as to
Metro 1 and Metro 2) and Bridgeton (as to Corporate Woods EC4), all located in
St. Louis County, Missouri (the “State”) and more particularly described on the
attached Exhibit A-1 (the “Spreader Property”) and (ii) a fee estate on premises
commonly known as “Corporate Exchange” located in the city of Bridgeton, in St.
Louis County, Missouri and more particularly described on the attached Exhibit
A-2 (the “Original Mortgaged Property”) which such Loan is evidenced or secured
by, among others, the documents described on the attached Exhibit B
(collectively referred to as “Loan Documents”).

 

2



--------------------------------------------------------------------------------

B. All of Original Lender’s right, title and interest in and to the Loan has
been transferred and assigned to Lender.

C. The Spreader Property is subject to a Lease Agreement dated as of December 1,
2005 (the “Chapter 100 County Lease”) by and between St. Louis County, Missouri
(“St. Louis County”), as landlord, and K-V Pharmaceutical Company, a Delaware
corporation (“Borrower’s Sole Member”), as tenant. The Borrower’s Sole Member,
as tenant under the Chapter 100 County Lease, subsequently assigned its
leasehold interest in the Spreader Property to Borrower pursuant to that certain
Partial Assignment and Assumption Agreement dated as of March 23, 2006 (the
“Assignment”). Borrower, as sublandlord, subsequently subleased the Spreader
Property to Borrower’s Sole Member, as subtenant, by virtue of certain subleases
for the (i) Metro 1 and Metro 2 properties (the “Metro Court Sublease”) and
(ii) Corporate Woods (EC4) property (the “Corporate Woods Sublease” and together
with the Metro Court Sublease, the “Subleases”).

D. The Original Mortgaged Property is subject to a Lease Agreement dated as of
March     , 2006 (the “3100 Corporate Exchange Lease”) by and between Borrower,
as landlord, and Borrower’s Sole Member, as tenant.

E. As part of the unwinding of the Chapter 100 County Lease, St. Louis County
will convey to Borrower fee simple title to the Spreader Property by Special
Warranty Deed to be recorded in the Records (as defined in Exhibit B hereof).

F. The Original Mortgaged Property together with the Spreader Property shall
hereinafter mean and refer to the “Amended and Restated Mortgaged Property” and
more particularly described on the attached Exhibit A-3.

G. Borrower has requested Lender to, among other things, (i) waive certain
financial reporting requirements under the Loan Documents; (ii) waive the
minimum net worth requirements under the Loan Documents for a set period of time
as set forth in this Agreement; (iii) release Particle Dynamics, Inc., a New
York corporation (“PDI”) as a guarantor under the Guaranty (as defined in
Exhibit B) and Environmental Indemnity (as defined in Exhibit B); (iv) release
ETHEX Corporation, a Missouri corporation (“ETHEX”) as a guarantor under the
Guaranty and Environmental Indemnity; (v) consent to termination of the Chapter
100 County Lease; (vi) consent to amendment and restatement of the Subleases to
convert the Subleases into direct leases between Borrower, as landlord, and
Borrower’s Sole Member, as tenant; (vii) consent to amendment of the 3100
Corporate Exchange Lease; (viii) spread the lien of the Security Instrument to
encumber the Borrower’s fee interest in the Spreader Property; (ix) change the
legal description to the land encumbered by the Security Instrument to the legal
description of the Amended and Restated Mortgaged Property; (x) consent to
cancellation of the Bonds and waive notice of the redemption of the Bonds; and
(xi) consent to the sublease of a portion of the Corporate Woods (EC4) property
to Zynesher Pharmaceuticals (USA) LLC, a Missouri limited liability company
(collectively, the “Requested Actions”);

H. PDI and ETHEX shall individually and collectively be referred to herein as
the “Released Guarantor.” Borrower’s Sole Member (as hereinafter defined) and
Ther-Rx (as hereinafter defined) shall individually and collectively be referred
to herein as “Current Guarantor.”

 

3



--------------------------------------------------------------------------------

I. Lender and Borrower have agreed to modify the Loan Documents consistent with
the Requested Actions, on the terms and conditions set forth in this Agreement.

In consideration of $10.00 paid by each of the Parties (as hereinafter defined)
to the other, the mutual covenants set forth below, and other good and valuable
consideration, receipt and sufficiency of which are acknowledged, the Parties
agree as follows:

ARTICLE 1

DEFINITIONS

The terms set forth below have the meaning ascribed to them for purposes of this
Agreement. Other capitalized terms contained in this Agreement shall have the
meanings assigned to them herein. Any capitalized terms utilized in this
Agreement and not defined in this Agreement shall have the meanings set forth in
the Loan Documents.

1.1 “Collateral” means any and all real and personal property described in any
of the Loan Documents as security for Borrower’s obligations under the Loan,
including, without limitation, the Property.

1.2 “Debtor Proceeding” means any proceeding for relief, protection,
reorganization, liquidation, dissolution or similar relief for debtors under any
present or future local, state, federal or other insolvency law or laws
providing relief for debtors.

1.3 “Indebtedness” means the total amount described in Section 2.3(b) plus all
other amounts that may subsequently be due from Borrower to Lender under the
Loan Documents, this Agreement, and at law or in equity, including advances made
by any Servicer, together with any interest thereon.

1.4 “Party” means any, and “Parties” means all, of the signatories to this
Agreement.

1.5 “Servicer” means Berkadia Commercial Mortgage, LLC and LNR Partners, LLC,
and any other party appointed as servicer of the Loan.

 

4



--------------------------------------------------------------------------------

ARTICLE 2

ACKNOWLEDGMENTS, WARRANTIES AND REPRESENTATIONS

Borrower acknowledges, warrants, represents and agrees as follows as of the
Execution Date and the Effective Date:

2.1 Authority of Borrower.

(a) Borrower. Borrower is a duly organized and validly existing limited
liability company in good standing under the laws of the State of Delaware and
is qualified to transact business in the State of Missouri. Borrower Sole Member
is the sole member of Borrower. Borrower’s Sole Member, acting alone without the
joinder of any other members or managers of Borrower or any other party, has the
power and authority to execute and deliver this Agreement and any and all
documents executed in connection herewith (collectively referred to herein as
the “Modification Documents”) on behalf of and to duly bind Borrower under this
Agreement and the Modification Documents. The execution and delivery of, and
performance under, this Agreement and the Modification Documents by Borrower has
been duly and properly authorized pursuant to all requisite company action of
Borrower and does not and will not (x) violate any provision of any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
presently in effect having applicability to Borrower or Borrower’s certificate
of formation or articles of organization, limited liability company or operating
agreement or any other organizational document of Borrower or (y) result in a
breach of or constitute or cause a default under any indenture, agreement, lease
or instrument to which Borrower is a party or by which the Property may be bound
or affected.

(b) Borrower’s Sole Member. Borrower’s Sole Member is a duly organized, validly
existing corporation organized under the laws of the State of Delaware. Gregory
J. Divis (“Authorized Signatory”) is the President and Chief Executive Officer
of Borrower’s Sole Member. Authorized Signatory, acting alone without the
joinder of any officer, director or shareholder of Borrower’s Sole Member or any
other party, has the full power and authority to execute this Agreement and the
Modification Documents on behalf of Borrower’s Sole Member and Borrower and to
duly bind Borrower’s Sole Member and Borrower under this Agreement and the
Modification Documents. The execution and delivery of this Agreement and the
Modification Documents and the performance of the obligations thereunder by
Borrower’s Sole Member does not and will not (i) conflict with, or result in a
breach or violation of any provision of any law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award presently in effect having
applicability to Borrower’s Sole Member or the articles of incorporation or the
bylaws of Borrower’s Sole Member, or (ii) result in a breach or constitute or
cause a default under any indenture, agreement, lease or instrument to which
Borrower’s Sole Member is a party or by which it or the Borrower’s Sole Member
is bound.

2.2 Status of Loan.

(a) Loan Documents. The Loan Documents constitute valid and legally binding
obligations of Borrower and are enforceable against Borrower and the Amended and
Restated Mortgaged Property in accordance with their terms. There are no
modifications, verbal or written, to the Loan Documents other than those, if
any, described on the attached Exhibit B. Borrower has waived or released, or by
its execution of this Agreement, waives and releases all defenses, setoffs,
claims, counterclaims or causes of action of any kind or nature whatsoever
against Lender, Servicer and Lender’s and Servicer’s predecessors in interest,
and all of the respective past, present and future officers, directors,
employees, agents,

 

5



--------------------------------------------------------------------------------

servicers, attorneys, representatives, participants, heirs, successors and
assigns of Lender, Servicer and Lender’s and Servicer’s predecessors in interest
(collectively, “Lender Parties”) with respect to (i) the Loan, (ii) the Loan
Documents, (iii) the Indebtedness, or (iv) the Property.

(b) Indebtedness. As of July 29, 2011, the outstanding principal balance of the
Loan is $32,223,169.27 (the “Principal”). The term “Indebtedness” also includes
any and all other interest, advances, debts, obligations and liabilities of
Borrower under the Loan Documents or this Agreement, whether voluntary or
involuntary, however arising, including, without limitation, advances made by a
Servicer together with any interest thereon, and administrative charges.

(c) Assignment of Leases. The Assignment of Leases described in Exhibit B
constitutes an absolute, unconditional, current, assignments of rents, issues
and profits from the Property, and all actions, if any, required to be taken by
Lender to perfect its rights to collect such rents, issues and profits have been
duly and properly taken by Lender. It is the intent of the Parties that Lender’s
security interest pursuant to the Assignment of Leases remains and shall at all
times remain perfected.

(d) Representations in Security Instrument and Other Loan Documents. Except as
disclosed by Borrower in Borrower’s publicly filed financial statements or
otherwise disclosed in writing by Borrower to Lender, the representations and
warranties contained in the Security Instrument described in Exhibit B and the
other Loan Documents are true and correct as of the Execution Date and the
Effective Date as if made on such dates.

(e) Borrower and Borrower’s Sole Member, as applicable, submitted its SEC Form
10-Q for the quarter ending December 31, 2010, prior to March 31, 2011.

(f) Borrower delivered and caused Guarantor to deliver to Lender, the audited
balance sheets, statements of income and expenses and statements of cash flows,
and other financial information as more particularly required under Section 10
of the Security Instrument prior to the Effective Date hereof.

(g) Borrower and Borrower’s Sole Member, as applicable, are current with their
SEC filings, and submitted their SEC Form 10-K for the quarter ending March 31,
2011, prior to June 15, 2011.

2.3 No Bankruptcy Intent. None of Borrower, Borrower’s Sole Member or Current
Guarantor (collectively, “Borrower Parties”) have the intent to (a) file a
voluntary petition with any bankruptcy court of competent jurisdiction or be the
subject of any petition under Title 11 of the U.S. Code, as amended (the
“Bankruptcy Code”); (b) be the subject of any order for relief issued under the
Bankruptcy Code; (c) file or be the subject of any petition seeking any
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future federal or state act
or law relating to bankruptcy, insolvency, or other relief for debtors; (d) have
sought or consented to or acquiesced in the appointment of any trustee,
receiver, conservator, liquidator or assignee for the benefit of creditors; or
(e) be the subject of any order, judgment, or decree entered by any court of
competent jurisdiction

 

6



--------------------------------------------------------------------------------

approving a petition filed against such party in connection with any Debtor
Proceeding. Borrower acknowledges that the filing of any petition or the seeking
of any relief in a Debtor Proceeding by any of Borrower Parties, whether
directly or indirectly, would be in bad faith and solely for purposes of
delaying, inhibiting or otherwise impeding the exercise by Lender of Lender’s
rights and remedies against Borrower and the Property pursuant to the Loan
Documents or at law.

2.4 Financial Statements. The financial statements of the Borrower Parties
previously delivered by Borrower to Lender (the “Financial Statements”) are
true, complete and accurate in every material respect and accurately represent,
respectively, the financial condition of the Borrower Parties and the income and
expenses related to the Property, as of the date thereof. The Financial
Statements have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis throughout the period involved. There
has not been any material adverse change between the dates of the Financial
Statements and the date of this Agreement. Borrower acknowledges that the
Financial Statements have been provided to Lender to induce Lender to enter into
this Agreement and are being relied upon by Lender for such purposes.

2.5 Title to Property and Legal Proceedings. There are no: (a) pending or
threatened suits, judgments, arbitration proceedings, administrative claims,
executions or other legal or equitable actions or proceedings against Borrower
or the Property, (b) liens, mortgages (other than the Security Instrument),
claims of lien or other encumbrances, except for the exceptions set forth on
Schedule B of Lender’s mortgagee title insurance policy (the “Permitted
Encumbrances”), against the Property which could reasonably have a material
adverse effect on Borrower or the Property, or (c) pending or to Borrower’s
knowledge, threatened condemnation proceedings or annexation proceedings
affecting the Property, nor any agreements to convey any portion of the
Property, or any rights thereto to any person or entity not disclosed in this
Agreement, including, without limitation, any government or governmental agency.

2.6 Status of the Property.

(a) Compliance with Laws. Borrower has not received any written notice from any
governmental entity claiming that Borrower or the Property is not presently in
compliance with any laws, ordinances, rules and regulations bearing upon the use
and operation of the Property, including, without limitation, any notice
relating to building, zoning, environmental, life safety, wetlands, or
handicapped accessibility laws, codes or regulations. All permits, licenses or
other evidences of authority to use and operate the Property as it is presently
being operated and as contemplated by the Loan Documents are current, valid and
in full force and effect.

(b) Taxes. All real estate taxes, personal property taxes, sales taxes and
similar liabilities, assessments or expenses currently due and payable with
respect to the Property have been fully and timely paid.

(c) Hazardous Wastes. To the Borrower’s knowledge, no portion of the Property
has been used in the past or will in the future be used for or in connection
with the handling, generation, use, storage or disposal of Hazardous Substances.
No Hazardous

 

7



--------------------------------------------------------------------------------

Substances are located or will be located on or under or used or stored on or
generated from any portion of the Property. No above ground or underground
storage tanks are have in the past been or will in the future be located on or
below the surface of any portion of the Property. No portion of the Property is
included on any governmental agency’s list of sites on or under which Hazardous
Substances may be located, used, stored or generated or with respect to which
remedial action may be necessary. All federal, state and local permits
concerning or related to environmental protection and regulation at the
Property, if any, have been secured, are current and will continue to remain
current, and Borrower is and will remain in compliance with the terms thereof.
There are no past or current releases and will be no future releases of
Hazardous Substances on, over, at, from, into or onto the Property; and Borrower
is not aware of any environmental condition, situation or incident on, at, or
concerning the Property that could give rise to an action or to liability for
environmental matters under any law, rule, ordinance or common law theory.

2.7 Continuity of Representations. The representations and warranties contained
in this Agreement are true and correct in all material respects as of the
Effective Date and the Execution Date and will survive the termination of this
Agreement by the passage of time or otherwise.

ARTICLE 3

COVENANTS OF BORROWER

Borrower covenants and agrees with Lender that:

3.1 Compliance with Loan Documents. To the extent not inconsistent with the
terms of this Agreement, Borrower agrees to comply with and be bound by all the
terms, covenants and agreements, conditions and provisions set forth in the Loan
Documents.

3.2 Notice of Proceedings. Borrower shall notify Lender in writing, promptly
after acquiring knowledge, either directly or through any agent, of the
institution of any suit, administrative proceeding, adversary proceeding or
other legal proceedings which may materially affect the operations, financial
condition, title or business of the Property or the transactions contemplated by
this Agreement.

3.3 Release and Covenant Not To Sue. In consideration of Lender’s agreement to
the terms of this Agreement, Borrower Parties and Released Guarantor, on behalf
of themselves and their partners and members and each of their respective heirs,
successors and assigns, remise, release, acquit, satisfy and forever discharge
Lender Parties, from any and all manner of debts, accountings, bonds,
warranties, representations, covenants, promises, contracts, controversies,
agreements, liabilities, obligations, expenses, damages, judgments, executions,
actions, claims, demands and causes of action of any nature whatsoever, at law
or in equity, known or unknown, either now accrued or subsequently maturing,
which any of them now has or hereafter can, shall or may have by reason of any
matter, cause or thing, from the beginning of the world to and including the
Execution Date, including, without limitation, matters arising out of or
relating to (a) the Loan, (b) the Loan Documents, (c) the Indebtedness, (d) the
Property, and (e) any other agreement or transaction between (i) the Borrower
Parties and (ii) any of Lender Parties relating to the Loan. Borrower Parties
and Released Guarantor, on behalf of themselves

 

8



--------------------------------------------------------------------------------

and their partners and members and each of their respective heirs, successors
and assigns, covenant and agree never to institute or cause to be instituted or
continue prosecution of any suit or other form of action or proceeding of any
kind or nature whatsoever against any of Lender Parties by reason of or in
connection with any of the foregoing matters, claims or causes of action.

3.4 Hazardous Wastes. Borrower agrees to promptly deliver to Lender any notices
related to any of the matters described in Section 2.6(c) of this Agreement and
to indemnify and save Lender harmless from any and all actions, claims, damages,
liabilities and fees, punitive damages and penalties, directly or indirectly
arising out of the generation, storage or disposal of hazardous materials,
including, without limitation, the cost of any required or necessary repair,
clean-up or detoxification. The indemnity provisions of this Section shall
survive any satisfaction of the Loan or a release or reconveyance of the
Security Instrument.

3.5 Bankruptcy. In the event that any of the Borrower Parties shall take any
action constituting a Debtor Proceeding, and such action causes Lender to seek
necessary or appropriate relief: (i) Lender shall thereupon be entitled to and
Borrower irrevocably consents to (a) the relief from any automatic stay imposed
by Section 362 of Bankruptcy Code, or otherwise, on or against the exercise of
the rights and remedies otherwise available to Lender as provided in this
Agreement with respect to the Property and as otherwise provided by law, and
Borrower hereby irrevocably waives any right to object to such relief, and
acknowledges that no reorganization in bankruptcy is feasible and (b) an order
from the bankruptcy court prohibiting Borrower’s use of all “cash collateral”
(as defined in Section 363 of the Bankruptcy Code); (ii) Borrower waives its
exclusive right pursuant to Section 1121(b) of the Bankruptcy Code to file a
plan of reorganization and irrevocably agrees and consents that Lender may file
a plan immediately upon the entry of an order for relief if an involuntary
petition is filed against Borrower or upon the filing of a voluntary petition by
Borrower; (iii) in the event that Lender shall move pursuant to Section 1121(d)
of the Bankruptcy Code for an order reducing the 120 day exclusive period,
Borrower shall not object to any such motion, and (iv) Borrower waives any
rights it may have pursuant to Section 108(b) of the Bankruptcy Code. The
provisions of this Section shall survive the termination of this Agreement.

3.6 Modification Fee. Prior to the Execution Date hereof, Borrower has paid
Lender a non-refundable modification fee in the total amount of $25,000.00
(“Modification Fee”). Borrower acknowledges and agrees that the Modification Fee
shall be deemed earned by Lender upon execution of this Agreement by Lender,
notwithstanding the date(s) upon which Borrower paid the Modification Fee and
the date upon which Borrower ultimately pays the Indebtedness, and shall not be
applied by Lender at any time to reduce the Indebtedness.

3.7 Payment of Legal Retainer, Transaction Costs and Expenses. Borrower shall
pay all costs incurred in connection with the preparation, negotiation,
execution and recording of this Agreement and related transactions, including,
without limitation (the “Transaction Expenses”): (a) the reasonable legal fees
and disbursements of Lender’s general counsel, Bilzin Sumberg Baena Price &
Axelrod LLP, and Lender’s local counsel, if applicable; (b) all recording costs,
taxes, documentary stamps and other charges, costs and fees due upon the
recording of assignments of the Loan Documents to Lender, if not previously
recorded, and upon the

 

9



--------------------------------------------------------------------------------

recording of this Agreement, if Lender elects to record same; (c) the costs of
updating Lender’s policy of title insurance insuring the Security Instrument to
a current date and endorsing such policy (the “Title Endorsement”) to (i) change
the effective date to the date of recording of this Agreement, if recorded;
(ii) change the name of the insured to Lender; (iii) show no additional
exceptions to Schedule B of said title insurance policy except as approved by
Lender in writing and (iv) provide such other coverage as may be requested by
Lender; and (d) certificates of good standing issued by the applicable Secretary
of State for all Borrower Parties (the “Certificates of Good Standing”). The
Transaction Expenses shall be paid by Borrower simultaneously with the execution
of this Agreement. Borrower acknowledges and agrees that Lender shall not apply
any of the Transaction Expenses at any time to reduce the Indebtedness. The
parties acknowledge and agree that prior to the Execution Date hereof Borrower
paid to Lender a refundable fee in the total amount of $25,000.00, which
refundable fee shall be used for the Transaction Expenses payable by Borrower as
set forth in this Section 3.7.

3.8 Additional Documents. Simultaneously with the Execution Date, Borrower shall
deliver or cause to be delivered to Lender the Title Endorsement, the
Certificates of Good Standing and such affidavits, indemnities, certificates and
legal opinions, regarding among other things formation and authorization of
Borrower Parties and enforceability of the Modification Documents, as may be
requested by Lender.

3.9 Further Assurances. Borrower shall thereafter execute and deliver to Lender
such agreements, instruments, documents, financing statements and other writings
as may be reasonably requested from time to time by Lender to perfect and to
maintain the perfection of Lender’s security interest in and to the Property and
to consummate the transactions contemplated by or in the Loan Documents and this
Agreement.

ARTICLE 4

SPREADER AND MODIFICATIONS

4.1 Consent of Lender. Subject to the terms of this Agreement, Lender hereby
consents to the Requested Actions. Borrower Parties agree that this Agreement
shall not be deemed an agreement by Lender to consent to any other contemplated
action relating to the Property, or a consent to any secondary financing or
secondary encumbrance on the Property.

4.2 Spreading of Lien. By execution of this Agreement, Borrower hereby confirms
and reaffirms the provisions of the Security Instrument and hereby mortgages,
gives, grants, bargains, sells, alienates, enfeoffs, transfers, conveys,
confirms warrants, pledges, assigns, hypothecates and grants a security interest
to Lender, its successors and assigns forever, all of Borrower’s right, title
and interest in and to the Spreader Property, together with all property rights
and interests related thereto and encompassed within the definition of
“Property” as contained in the Security Instrument. Lender and Borrower
acknowledge and agree that the lien of the Security Instrument and, as
applicable, of the other Loan Documents will continue uninterrupted and in full
force and effect with respect to the Mortgaged Property, and will, from and
after the date of this Agreement, encumber Borrower’s right, title and interest
in and to the Spreader Property as a first mortgage lien.

 

10



--------------------------------------------------------------------------------

4.3 Modifications. The Loan Documents are modified as follows:

(a) Modifications to the Security Instrument.

(i) Section 3(c) of the Security Instrument shall be modified as follows:

A. As a material inducement to Lender to consent to the Requested Actions,
Borrower agrees that from and after the Effective Date, the obligation of
Borrower set forth in Section 3(c) of the Security Instrument to make the
Replacement Reserve Monthly Payment shall be reinstated.

B. In the event that the Guarantors maintain a net worth of at least
$250,000,000.00 as required by Section 3(c)(1) of the Security Instrument and
Section 3.11 of the Guaranty, and provided that there exists no Event of Default
(or event with which notice or lapse of time or both could constitute an Event
of Default) under the Loan Documents, Lender shall disburse the remainder of any
of the Replacement Reserve to Borrower.

(ii) Section 10 of the Security Instrument is modified as follows: Borrower
shall be required to comply on a going forward basis, with all financial
reporting requirements under the Loan Documents as modified by this Agreement.

(iii) Section 56 of the Security Instrument is hereby deleted in its entirety.

(b) Modifications to the Guaranty. Section 3.11 of the Guaranty is modified to
provide that Lender will not enforce the minimum net worth requirement, as
calculated under Section 3.11 of the Guaranty, until the financial quarter
ending March 31, 2015 at which time Borrower’s Sole Member shall be required to
again be in compliance with the net worth requirements contained therein.

(c) Modifications to the Loan Documents.

(i) All references in this Agreement, the Security Instrument and the other Loan
Documents to the term “Property” shall hereinafter mean and refer to
collectively as the “Amended and Restated Mortgaged Property.”

(ii) All references in the Security Instrument and the other Loan Documents to
the terms “Mortgage,” “Deed of Trust,” “Security Instrument,” “Guaranty” or
“Loan Documents” and “Obligations” shall hereafter mean and refer to the
“Mortgage,” “Deed of Trust,” “Security Instrument,” “Guaranty” or “Loan
Documents” and “Obligations” as modified or affected by this Agreement.

(iii) All references in the Security Instrument and the other Loan Documents to
the terms “Ground Lease,” “Ground Rents,” “Ground Lessor,” “Ground Rent Escrow
Subaccount,” and “Ground Rent Reserve” are hereby deleted.

 

11



--------------------------------------------------------------------------------

4.4 Current Guarantor. As a condition to Lender’s execution of this Agreement,
Current Guarantor shall execute and deliver to Lender, simultaneously with the
execution of this Agreement, the Joinder and Agreement of Current Guarantor
attached hereto (the “Joinder”).

4.5 Release of PDI and ETHEX. As a condition to Lender’s execution of this
Agreement, Released Guarantor shall execute and deliver to Lender,
simultaneously with the execution of this Agreement, the Joinder by and
Agreement of Released Guarantor attached hereto (the “Released Guarantor
Joinder”).

4.6 UCC Financing Statements. Borrower hereby grants and confirms unto Lender a
first lien priority interest in all Collateral to the maximum extent permitted
by the Uniform Commercial Code, as may have been amended subsequent to the
making of the Loan. Borrower hereby further consents to the filing of any
financing statements or Uniform Commercial Code forms required to be filed in
the applicable states or any other filing office (collectively “Filings”) in
order to perfect said interest and, notwithstanding anything contained in any of
the Loan Documents to the contrary, in accordance with the Uniform Commercial
Code, as amended subsequent to the making of the Loan, said Filings may be made
by Lender without the consent or signature of Borrower.

ARTICLE 5

DEFAULTS; REMEDIES

5.1 Events of Default. Each of the following shall constitute an additional
Event of Default (“Default”) under the Loan Documents. The reference to Defaults
contained in this Section shall not be deemed exclusive and shall not supersede
all other Defaults or Events of Default contained in the Loan Documents.

(a) Payments. If Borrower shall fail to pay any payment provided for in this
Agreement when the same shall become due and after the expiration of any
applicable grace or cure period.

(b) Indebtedness. If Borrower shall fail to pay the entire Indebtedness due
under the terms of the Loan Documents and this Agreement.

(c) Misrepresentations. If any representation or warranty of Borrower in this
Agreement shall be proved to be untrue or inaccurate in any material respect
when made.

(d) Breach of Other Covenants. If Borrower shall breach, default under or fail
to fully and timely perform any of its covenants, agreements and obligations
under this Agreement.

5.2 Lender’s Rights upon Occurrence of Default. Upon the occurrence of a
Default, Lender shall immediately be entitled, without further notice to
Borrower to exercise any or all of Lender’s rights and remedies under this
Agreement, the Loan Documents, in equity and at law (all of such rights and
remedies being cumulative), including, but not limited to, demanding immediate
payment of the entire Indebtedness and commencing foreclosure proceedings
(“Foreclosure Proceedings”) against Borrower and the Property (whether commenced
by judicial action or non-judicial power of sale, if applicable.

 

12



--------------------------------------------------------------------------------

5.3 Cooperation of Borrower upon Default. It is the express intent of Borrower
and Lender that, upon the occurrence of a Default, Lender shall be able to
acquire possession of and title to the Property at the earliest possible date
and otherwise commence and fully exercise, without interference by Borrower in
any rights or remedies given to Lender under this Agreement and the Loan
Documents. In consideration of and as a material inducement to Lender to enter
into this Agreement, Borrower agrees to waive and does hereby waive all defenses
and agrees not to challenge in any way the validity of any Foreclosure
Proceedings related to the Property and/or the other Collateral or any other
exercise by Lender of its rights and remedies under this Agreement, the Loan
Documents, in equity or at law commenced from time to time by Lender following
the occurrence of a Default. In addition, upon the occurrence of a Default,
Borrower shall not take any action of any kind or nature whatsoever, either
directly or indirectly, to delay, oppose, impede, obstruct, hinder, enjoin or
otherwise interfere with, and Borrower will cooperate and comply with the
exercise by Lender of any and all of Lender’s rights and remedies against
Borrower or with respect to the Property and the other Collateral, or any other
rights or remedies of Lender with respect to the Loan, the Loan Documents, this
Agreement, in equity and at law, including, without limitation, any actions by
Lender to exercise the Assignment of Leases (whether or not involving the
appointment of a receiver) or to obtain title to the Property and the other
Collateral by foreclosure or deed-in-lieu of foreclosure of the Security
Instrument.

5.4 Conveyance Documents. Upon the occurrence of a Default, Borrower shall, upon
request by Lender, execute and deliver such documents and instruments as Lender,
Lender’s designee or the title company insuring title to the Property may
determine are necessary to issue to Lender or its designee an owner’s title
insurance policy insuring the fee simple title to the Property, subject only to
the Permitted Encumbrances, and to convey to Lender or its designee at such sale
all ownership and development rights with respect to the Property (including,
without limitation, a special warranty deed or its equivalent, bill of sale,
assignment and/or other conveyance documents necessary to transfer, convey and
assign all tangible and intangible, real and personal and mixed property used,
useable or intended to be used in connection with the ownership, management
and/or use of the Property, an assignment of all of Borrower’s rights in and to
the Permitted Encumbrances, and an assignment of all rights of Borrower to use
any trademarks and logos for all or any portion of the Property).

5.5 Property Materials. If a sheriff’s, clerk’s or trustee’s deed for the
Property is issued to Lender or its designee pursuant to a judicial or trustee’s
sale, or if Lender acquires the Property by deed in lieu of foreclosure or
otherwise, promptly upon request by Lender, Borrower shall deliver and/or pay to
Lender, the following as to all or any portion of the Property acquired by
Lender provided same are in Borrower’s possession or control: (i) possession of
the Property, (ii) the originals (or true and correct copies, if the originals
are not available) of all guaranties and warranties given with respect to all or
any portion of the Property or any improvement located thereon which Borrower
has in its possession, (iii) the originals (or true and correct copies, if the
originals are not available) of all service contracts and management agreements
then in effect with respect to the Property, (iv) the originals (or true and
correct copies, if the

 

13



--------------------------------------------------------------------------------

originals are not available) of all plans, specifications, working drawings and
surveys of or relating to the Property or to the construction of the buildings
and related improvements located thereon, (v) the originals (or true and correct
copies, if the originals are not available) of all governmental consents,
approvals, licenses, permits, certificates of occupancy, zoning approvals,
building permits and similar documents relating to the Property, (vi) copies of
all books and records in any way relating to the Property, (vii) the balance of
any funds in any security deposit accounts and any and all other tenant security
deposits, and any and all advance rentals or similar fees, if any, (viii) the
originals (or true and correct copies, if the originals are not available) of
all termite or other inspection reports, bonds, warranties and guaranties
relating to the Property, (ix) any and all income from the Property received by
or on behalf of Borrower and then being held by or on behalf of Borrower;
(x) the originals (or true and correct copies, if the originals are not
available) of all certificates, binders and policies of insurance relating to
the Property, (xi) the originals (or true and correct copies, if the originals
are not available) of all contracts and agreements with contractors, architects,
engineers, surveyors and others relating to all or any portion of the Property,
(xii) the originals (or true and correct copies, if the originals are not
available) of all tenant leases and occupancy agreements affecting all or any
portion of the Property, (xiii) all leasing and other files, books and records
with respect to all or any portion of the Property, and (xiv) any bankruptcy
claims relating to any current or former tenant of the Property, duly assigned
to Lender or its designee.

5.6 Cooperation Covenants. The covenants and agreements of Borrower contained
Sections 5.3, 5.4 and 5.5 of this Agreement shall be referred to as the
“Cooperation Covenants”.

ARTICLE 6

MISCELLANEOUS

6.1 Survival of Provisions. Except as expressly otherwise provided, the
covenants, acknowledgments, representations, agreements and obligations in this
Agreement shall survive the payment in full of the Loan.

6.2 No Limitation of Remedies. No right, power or remedy conferred upon or
reserved to or by Lender in this Agreement is intended to be exclusive of any
other right, power or remedy conferred upon or reserved to or by Lender under
this Agreement, the Loan Documents or at law. Each and every remedy shall be
cumulative and concurrent, and shall be in addition to each and every other
right, power and remedy given under this Agreement, the Loan Documents or now or
subsequently existing in equity or at law.

6.3 No Waivers. Except as otherwise expressly set forth in this Agreement,
nothing contained in this Agreement shall constitute a waiver of any rights or
remedies of Lender under the Loan Documents, in equity or at law. No delay or
failure on the part of any Party in the exercise of any right or remedy under
the Loan Documents or this Agreement shall operate as a waiver, and no single or
partial exercise of any right or remedy shall preclude other or further exercise
thereof or the exercise of any other right or remedy. No action or forbearance
by any Party contrary to the provisions of the Loan Documents or this Agreement
shall be construed to

 

14



--------------------------------------------------------------------------------

constitute a waiver of any of the express provisions. Any Party may in writing
expressly waive any of such Party’s rights under this Agreement or the Loan
Documents without invalidating this Agreement or the Loan Documents.

6.4 Successors or Assigns. Whenever any Party is named or referred to in this
Agreement, the heirs, executors, legal representatives, successors,
successors-in-title and assigns of such Party shall be included. All covenants
and agreements in this Agreement shall bind and inure to the benefit of the
heirs, executors, legal representatives, successors, successors-in-title and
assigns of the Parties, whether so expressed or not.

6.5 Construction of Agreement. Each Party acknowledges that it has participated
in the negotiation of this Agreement. No provision of this Agreement shall be
construed against or interpreted to the disadvantage of any Party by any court
or other governmental or judicial authority by reason of such Party having or
being deemed to have structured, dictated or drafted such provision. Borrower at
all times has had access to an attorney in the negotiation of the terms of and
in the preparation and execution of this Agreement. Borrower has had the
opportunity to review and analyze this Agreement for a sufficient period of time
prior to execution and delivery. No representations or warranties have been made
by or on behalf of Lender, or relied upon by Borrower, pertaining to the subject
matter of this Agreement, other than those set forth in this Agreement. All
prior statements, representations and warranties, if any, are totally superseded
and merged into this Agreement, which represents the final and sole agreement of
the Parties with respect to the subject matters of this Agreement. All of the
terms of this Agreement were negotiated at arm’s length, and this Agreement was
prepared and executed without fraud, duress, undue influence or coercion of any
kind exerted by any of the Parties upon the others. The execution and delivery
of this Agreement is the free and voluntary act of Borrower.

6.6 Invalid Provision to Affect No Others. If, from any circumstances
whatsoever, fulfillment of any provision of this Agreement or any related
transaction at the time performance of such provision shall be due, shall
involve transcending the limit of validity presently prescribed by any
applicable usury statute or any other applicable law, with regard to obligations
of like character and amount, then ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity. If any clause or provision
operates or would prospectively operate to invalidate this Agreement, in whole
or in part, then such clause or provision only shall be deemed deleted, as
though not contained, and the remainder of this Agreement shall remain operative
and in full force and effect.

6.7 Usury. This Agreement and all other agreements made by Borrower relating
directly or indirectly to the Indebtedness are expressly limited so that in no
event or contingency whatsoever shall the amount of interest received, charged
or contracted for by Lender exceed the highest lawful amount of interest
permissible under the laws of the State. If, under any circumstances whatsoever,
performance of any provision of the Note, the other Loan Documents or this
Agreement, at the time performance of such provision shall be due, shall result
in the highest lawful rate of interest permissible under the laws of the State
being exceeded, then ipso facto, the amount of interest received, charged or
contracted for by Lender shall be reduced to the highest lawful amount of
interest permissible under the laws of the State, and if for any

 

15



--------------------------------------------------------------------------------

reason whatsoever, Lender shall ever receive, charge or contract for, as
interest, an amount which would be deemed unlawful, such amount of interest
deemed unlawful shall be applied to principal (whether or not due and payable)
or refunded to Borrower (if all principal has been paid) and not to the payment
of interest.

6.8 Indemnity. Borrower agrees to indemnify and hold harmless Lender from any
liabilities, costs, expenses (including attorneys and paralegal fees at all
tribunal levels) or claims of the State or any other governmental agency for
documentary stamps, intangible taxes and any interest or penalties thereon which
may be or become due in connection with (a) the execution, delivery or recording
of this Agreement or (b) the transactions contemplated by this Agreement.

6.9 Notices. Any and all notices, elections, approvals, consents, demands,
requests and responses (“Communications”) permitted or required to be given
under this Agreement or the Loan Documents shall not be effective unless in
writing, signed by or on behalf of the Party giving the same, and sent by hand
delivery or overnight courier service (such as Federal Express), to the Party to
be notified at the address of such Party set forth below or at such other
address within the continental United States as such other Party may designate
by notice specifically designated as a notice of change of address and given in
accordance with this Section. Any Communications shall be effective upon the
earlier of their receipt or three days after mailing in the manner indicated in
this Section. Receipt of Communications shall occur upon actual delivery but if
attempted delivery is refused or rejected, the date of refusal or rejection
shall be deemed the date of receipt. Any Communication, if given to Lender, must
be addressed as follows, subject to change as provided above:

Berkadia Commercial Mortgage LLC,

CMBS Special Request

118 Welsh Road

Horsham, PA 19044

Re: JPMCC 2006-LDP7; Loan No. 991077168

With a copy to:

LNR Partners, LLC

1601 Washington Avenue, Suite 700

Miami Beach, Florida 33139

Attn: Director of Servicing

Re: JPMCC 2006-LDP7; Loan No. 991077168

And:

Bilzin Sumberg Baena Price & Axelrod LLP

1450 Brickell Avenue, Suite 2300

Miami, Florida 33131-3456

Attn: Marjie C. Nealon, Esq.

 

16



--------------------------------------------------------------------------------

And, if given to Borrower, must be addressed as follows, notwithstanding any
other address set forth in the Loan Documents to the contrary, subject to change
as provided above:

MECW, LLC

K-V Pharmaceutical

One Corporate Woods Drive

Bridgeton, Missouri 63044

Attn: Thomas McHugh

[The following for information purposes only:]

Telephone: 314-645-6600

Facsimile: 314-646-3705

Email: tmchugh@kvpharmaceutical.com

With a copy to:

K-V Pharmaceutical

One Corporate Woods Drive

Bridgeton, Missouri 63044

Attn: Office of General Counsel

[The following for information purposes only:]

Telephone: 314-645-6600

Facsimile: 314-646-3785

Email: chintmann@kvphamaceutical.com

6.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State.

6.11 Future Negotiations. Borrower acknowledges and agrees that (i) Lender has
no obligation whatsoever to discuss, negotiate or to agree to any restructuring
of the Loan, or any modification, amendment, restructuring or reinstatement of
the Loan Documents or to forbear from exercising its rights and remedies under
the Loan Documents, except as expressly provided in this Agreement; (ii) if
there are any future discussions among Lender and Borrower concerning any such
restructuring, modification, amendment or reinstatement, then no restructuring,
modification, amendment, reinstatement, compromise, settlement, agreement or
understanding with respect to the Loan, the Loan Documents, the Property or any
aspect thereof, shall constitute a legally binding agreement or contract or have
any force or effect whatsoever unless and until reduced to writing and signed by
authorized representatives of the Parties; and (iii) Borrower Parties shall not
assert or claim in any legal proceedings or otherwise that any such agreement
exists except in accordance with the terms of this Section.

6.12 Relationship of Parties. The Parties do not intend by this Agreement to
create a partnership or a joint venture. Neither this Agreement nor any of the
payments herein or in the Note to be made by either Borrower or Lender shall
constitute, or shall be deemed or construed to constitute, Lender a “mortgagee
in possession” of the Property or in any manner liable for any goods or services
delivered or provided with respect to the Property or in any manner liable to
any third parties. The relationship of Lender to Borrower is that of “lender”
and “borrower” and the Parties acknowledge and agree that the obligations of
Lender and Borrower set forth herein are not intended to benefit and should not
be relied on by third parties.

 

17



--------------------------------------------------------------------------------

6.13 Headings. The headings of the articles, sections and subsections of this
Agreement are for the convenience of reference only, are not to be considered a
part of this Agreement and shall not be used to construe, limit or otherwise
affect this Agreement.

6.14 Modifications. The terms of this Agreement may not be changed, modified,
waived, discharged or terminated orally, but only by an instrument or
instruments in writing, signed by the Party against whom the enforcement of the
change, modification, waiver, discharge or termination is asserted. Except as
modified by this Agreement, the Loan Documents shall remain unmodified and in
full force and effect.

6.15 Time of Essence: Consents. Time is of the essence of this Agreement and the
Loan Documents. Any provisions for consents or approvals in this Agreement shall
mean that such consents or approvals shall not be effective unless in writing
and executed by Lender.

6.16 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all such counterparts together shall
constitute one and the same instrument. This Agreement shall not be binding on
either party until executed and delivered by both parties.

6.17 Waiver of Trial by Jury. EACH OF BORROWER AND LENDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT, THE NOTE, THE SECURITY INSTRUMENT, OR ANY OTHER
LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN), OR ACTIONS OF ANY OF BORROWER PARTIES OR LENDER RELATING TO
THE LOAN AND THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS AGREEMENT.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER ENTERING INTO THIS AGREEMENT
AND THE OTHER MODIFICATION DOCUMENTS. EACH OF BORROWER AND LENDER IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY BORROWER AND LENDER.

6.18 No Oral Agreements. The following notice is given to comply with § 432.045
of the Revised Statutes of Missouri:

Oral agreements or commitments to loan money, extend credit or to forbear from
enforcing repayment of a debt including promises to extend or renew such debt
are not enforceable, regardless of the legal theory upon which it is based that
is in any way related to the credit agreement. To protect you (borrower(s)) and
us (creditor) from misunderstanding or disappointment, any agreements we reach
covering such matters are contained in this writing, which is the complete and
exclusive statement of the agreement between us, except as we may later agree in
writing to modify it.

 

18



--------------------------------------------------------------------------------

As used in this section, the term “this writing” is deemed to include all Loan
Documents.

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

19



--------------------------------------------------------------------------------

The Parties have executed and delivered this Agreement, as of the day and year
first above written.

 

Witnesses:     LENDER:       U.S. BANK, NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF J.P. MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES CORP.,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-LDP7       By:   LNR
Partners, LLC, a Florida limited liability company, successor by statutory
conversion to LNR Partners, Inc., a Florida corporation, as attorney-in-fact

[ILLEGIBLE]

        Print Name:  

[ILLEGIBLE]

      By:  

/s/ Larry Golinsky

        Name:   Larry Golinsky         Title:   President

/s/ Loxy Fernandez

        Print Name:  

Loxy Fernandez

        STATE OF FLORIDA   )           )   ss:     COUNTY OF MIAMI-DADE   )    
 

The foregoing instrument was acknowledged before me this 4 day of AUGUST, 2011,
by Larry Golinsky, as President of LNR Partners, LLC, a Florida limited
liability company, successor by statutory conversion to LNR Partners, Inc., a
Florida corporation, on behalf of the said company, as attorney-in-fact for U.S.
BANK, NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF J.P. MORGAN
CHASE COMMERCIAL MORTGAGE SECURITIES CORP., COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2006-LDP7 on behalf of the said trustee and trust. He is
personally known to me or has produced a driver’s license as identification.

 

[NOTARY STAMP]

[AFFIX NOTARY STAMP ABOVE]

 

/s/ Ciney Torres

  NOTARY PUBLIC, STATE OF FLORIDA  

Ciney Torres

  Print or Stamp Name of Notary  

 

My Commission Expires:

 

 

5/17/12

 

20



--------------------------------------------------------------------------------

Witnesses:               BORROWER:       MECW, LLC, a Delaware limited liability
company

/s/ Bradley S. Schammel

        Print Name:  

Bradley S. Schammel

   

By:

  K-V Pharmaceutical Company, a Delaware corporation, its sole member        
By:  

/s/ Gregory J. Divis

        Gregory J. Divis, President and CEO

/s/ Teresa L. Wilson

        Print Name:  

Teresa L. Wilson

        STATE OF MISSOURI   )         )   ss:     COUNTY OF ST. LOUIS   )      

I, Debbie A. Lanemann, a Notary Public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY, that Gregory J. Divis, the President and CEO of
K-V Pharmaceutical Company, a Delaware corporation, the sole member (“Sole
Member”) of MECW, LLC, a Delaware limited liability company, who is personally
known to me to be the same person whose name is subscribed to the foregoing
instrument as such officer in such sole member appeared before me this day in
person and acknowledged that he signed and delivered the said instrument as his
own free and voluntary act and as the free and voluntary act of Sole Member, for
the uses and purposes therein set forth.

GIVEN under my hand and Notarial Seal this 8th day of August 2011.

 

/s/ Debbie A. Lanemann

Notary Public

 

My Commission Expires:   [NOTARY STAMP]  

 

    12/10/11                             

   

 

21



--------------------------------------------------------------------------------

EXHIBIT A-1

SPREADER PROPERTY LEGAL DESCRIPTION

Parcel 1: Lot 1 of Corporate Woods, as per plat thereof recorded in Plat Book
299 page 88 of the St. Louis County Records.

Parcel 3: A tract of land being in part of Sections 2 and 3 of METRO BUSINESS
PARK, a Subdivision filed for record in Plat Book 162, Page 6 of the St. Louis
County Records and being more particularly described as follows: Beginning at a
point on the East line of Metro Boulevard, 40 feet wide, said point being the
Southwest corner of Section 3 of said Metro Business Park; thence along the East
line of Metro Boulevard, North 0 degree 08 minutes East 9.37 feet to a point of
curve; thence leaving the East line of Metro Boulevard along a curve to the
right whose radius point bears South 89 degrees 52 minutes East 25.00 feet from
the last mentioned point an arc distance 39.27 feet to the point of tangent;
thence South 89 degrees 52 minutes East 382.51 feet to a point of curve; thence
along a curve to the right whose radius point bears South 0 degree 08 minutes
West 35.00 feet from the last mentioned point, an arc distance of 29.99 feet to
a point of reverse curve; thence along a curve to the left whose radius point
bears North 49 degrees 13 minutes 54 seconds East 49.00 feet from the last
mentioned point, an arc distance of 41.99 feet to a point, thence South 0 degree
08 minutes West 355.64 feet to a point; thence North 89 degrees 55 minutes West
414.05 feet to a point on a curve on a cul-de-sac of Metro Boulevard; thence
along a curve to the left whose radius point bears North 77 degrees 59 minutes
33 seconds West 49.00 feet from the last mentioned point an arc distance of
71.70 feet to a point of reverse curve; thence Northwardly along a curve to the
right whose radius point bears North 18 degrees 09 minutes 51 seconds East 35.00
feet from the last mentioned point, an arc distance of 43.96 feet to the point
of tangent, said point being on the East line of Metro Boulevard; thence along
the East line of Metro Boulevard, North 0 degree 08 minutes East, 260.67 feet to
the point of beginning.

Parcel 4: A tract of land being in part of Sections 2 and 3 of METRO BUSINESS
PARK, a Subdivision filed for record in Plat Book 162, Page 6 of the St. Louis
county Records and being more particularly described as follows: Beginning at a
point, said point being the Southeast corner of Section 2 of said Metro Business
Park; thence along the South line of said Section 2 of Said Section 2, North 89
degrees 55 minutes West 217.71 feet to a point; thence leaving said South line,
North 89 degrees 55 minutes West 82.32 feet to a point; thence North 0 degree 08
minutes East 355.64 feet to a point on a curve; thence along a curve to the left
whose radius point bears North 0 degree 08 minutes East 49.00 feet from the last
mentioned point, an arc distance of 76.97 feet to a point; thence South 89
degrees 52 minutes East 141.92 feet to a point; thence South 16 degrees 34
minutes 42 seconds East 9.53 feet to a point; thence South 39 degrees 04 minutes
50 seconds East 167.88 feet to a point on the East line of Section 2 thence
along the East line of Section 2, South 0 degree 05 minutes West 265.18 feet to
the point of beginning.

The estate or interest in the land described above is a leasehold estate created
by the Lease Agreement between St. Louis County, Missouri, landlord, and K-V
Pharmaceutical Company, a



--------------------------------------------------------------------------------

Delaware corporation, tenant, dated as of December 1, 2005 and ending on
December 1, 2019, notice of which is given by the Memorandum of Lease Agreement
recorded December 30, 2005 in Book 16995, page 1855 and assigned to MECW, LLC, a
Delaware limited liability company, by the Assignment of Lease dated March 23,
2006 and recorded March 24, 2006 as Daily Number 756.

 

2



--------------------------------------------------------------------------------

EXHIBIT A-2

ORIGINAL MORTGAGED PROPERTY LEGAL DESCRIPTION

Parcel 2: A tract of land being all of Lot 18 of Corporate Exchange Plat four,
according to the plat thereof recorded in Plat Book 345 page 280 of the St.
Louis County Records, and being located in U.S. Survey 131, Township 46 North,
Range 5 East of the 5th Principal Meridian, St. Louis County, Missouri.

 

3



--------------------------------------------------------------------------------

EXHIBIT A-3

AMENDED AND RESTATED MORTGAGED PROPERTY

Parcel 1: Lot 1 of Corporate Woods, as per plat thereof recorded in Plat Book
299 page 88 of the St. Louis County Records.

Parcel 2: A tract of land being all of Lot 18 of Corporate Exchange Plat four,
according to the plat thereof recorded in Plat Book 345 page 280 of the St.
Louis County Records, and being located in U.S. Survey 131, Township 46 North,
Range 5 East of the 5th Principal Meridian, St. Louis County, Missouri.

Parcel 3: A tract of land being in part of Sections 2 and 3 of METRO BUSINESS
PARK, a Subdivision filed for record in Plat Book 162, Page 6 of the St. Louis
County Records and being more particularly described as follows: Beginning at a
point on the East line of Metro Boulevard, 40 feet wide, said point being the
Southwest corner of Section 3 of said Metro Business Park; thence along the East
line of Metro Boulevard, North 0 degree 08 minutes East 9.37 feet to a point of
curve; thence leaving the East line of Metro Boulevard along a curve to the
right whose radius point bears South 89 degrees 52 minutes East 25.00 feet from
the last mentioned point an arc distance 39.27 feet to the point of tangent;
thence South 89 degrees 52 minutes East 382.51 feet to a point of curve; thence
along a curve to the right whose radius point bears South 0 degree 08 minutes
West 35.00 feet from the last mentioned point, an arc distance of 29.99 feet to
a point of reverse curve; thence along a curve to the left whose radius point
bears North 49 degrees 13 minutes 54 seconds East 49.00 feet from the last
mentioned point, an arc distance of 41.99 feet to a point, thence South 0 degree
08 minutes West 355.64 feet to a point; thence North 89 degrees 55 minutes West
414.05 feet to a point on a curve on a cul-de-sac of Metro Boulevard; thence
along a curve to the left whose radius point bears North 77 degrees 59 minutes
33 seconds West 49.00 feet from the last mentioned point an arc distance of
71.70 feet to a point of reverse curve; thence Northwardly along a curve to the
right whose radius point bears North 18 degrees 09 minutes 51 seconds East 35.00
feet from the last mentioned point, an arc distance of 43.96 feet to the point
of tangent, said point being on the East line of Metro Boulevard; thence along
the East line of Metro Boulevard, North 0 degree 08 minutes East, 260.67 feet to
the point of beginning.

Parcel 4: A tract of land being in part of Sections 2 and 3 of METRO BUSINESS
PARK, a Subdivision filed for record in Plat Book 162, Page 6 of the St. Louis
county Records and being more particularly described as follows: Beginning at a
point, said point being the Southeast corner of Section 2 of said Metro Business
Park; thence along the South line of said Section 2 of Said Section 2, North 89
degrees 55 minutes West 217.71 feet to a point; thence leaving said South line,
North 89 degrees 55 minutes West 82.32 feet to a point; thence North 0 degree 08
minutes East 355.64 feet to a point on a curve; thence along a curve to the left
whose radius point bears North 0 degree 08 minutes East 49.00 feet from the last
mentioned point, an arc distance of 76.97 feet to a point; thence South 89
degrees 52 minutes East 141.92 feet to a point; thence South 16 degrees 34
minutes 42 seconds East 9.53 feet to a point; thence South 39 degrees 04 minutes
50 seconds East 167.88 feet to a point on the East line of Section 2 thence
along the East line of Section 2, South 0 degree 05 minutes West 265.18 feet to
the point of beginning.

 

4



--------------------------------------------------------------------------------

EXHIBIT B

LOAN DOCUMENTS

1. Promissory Note dated March 23, 2006, in the original principal amount of
$43,000,000.00 (the “Note”), executed by Borrower in favor of Original Lender,
and endorsed to the order of Lender.

2. Deed of Trust, Leasehold Deed of Trust, Security Agreement and Fixture
Filing, dated as of March 23, 2006, executed by Borrower in favor of a trustee
for the benefit of Original Lender (the “Security Instrument”), filed for record
on March 24, 2006, and recorded as Document No. 2006032400757 in Book 17103,
Page 4108 with the St. Louis County Recorder of Deeds, Missouri (the “Records”),
and assigned to Lender.

3. Assignment of Leases and Rents dated as of March 23, 2006, executed by
Borrower in favor of Original Lender (the “Assignment of Leases and Rents”),
filed for record on March 24, 2006, and recorded as Document No. 2006032400773
in Book 17103, Page 4293 in the Records, and assigned to Lender.

4. UCC Financing Statement reflecting Borrower, as debtor, and Original Lender,
as secured party, filed with the Secretary of State of the State of Delaware
under File Number 6108459, and assigned to Lender.

5. Guaranty dated as of March 23, 2006, executed by Borrower’s Sole Member,
Ther-Rx-Corporation, a Missouri corporation (“Ther-Rx”), ETHEX and PDI
(individually and collectively referred to as “Original Guarantor”) in favor of
Original Lender and assigned to Lender, as modified by this Agreement.

6. Hazardous Substances Indemnification Agreement dated as of March 23, 2006,
executed by Borrower and Original Guarantor in favor of Original Lender (the
“Environmental Indemnity”), and assigned to Lender, as modified by this
Agreement.

7. Partial Assignment and Assumption Agreement dated as of March 23, 2006,
executed by Borrower and Borrower’s Sole Member.

8. Waiver of Manager’s Agreement, Subordination and Consent to Assignment dated
as of March 23, 2006, executed by Borrower and Original Lender.

9. Cash Management Agreement dated as of March 23, 2006, executed by Borrower
and Original Lender.

 

5



--------------------------------------------------------------------------------

JOINDER BY AND AGREEMENT OF CURRENT GUARANTOR

Each of the undersigned, K-V PHARMACEUTICAL COMPANY, a Delaware corporation and
THER-RX-CORPORATION, a Missouri corporation (being collectively and individually
“Current Guarantor”), being guarantor(s) of the Loan (as such term is defined in
that certain Note, Deed of Trust, Leasehold Deed of Trust, Security Agreement
and Fixture Filing and Other Loan Documents Modification and Spreader Agreement
of even date herewith by and between U.S. Bank, National as trustee for the
registered holders of J.P. Morgan Chase Commercial Mortgage Securities Corp.,
Commercial Mortgage Pass-Through Certificates, Series 2006-LDP7, as “Lender”,
and MECW, LLC, a Delaware limited liability company, as “Borrower” (the
“Modification Agreement”)) pursuant to that certain Guaranty dated as of
March 23, 2006, executed by Current Guarantor and others in favor of Original
Lender (the “Guaranty”), and indemnitors under that certain Hazardous Substances
Indemnification Agreement executed by Current Guarantor, Borrower and others in
favor of Original Lender (the “Environmental Indemnity”), as both are now held
by Lender, hereby represents and warrants and acknowledges and agrees with
Lender the following:

1. Reaffirmation of Guaranty and Environmental Indemnity. The Guaranty and the
Environmental Indemnity constitute the valid, legally binding joint and several
obligations of Current Guarantor, enforceable against Current Guarantor, in
accordance with their respective terms. By their execution hereof, Current
Guarantor waives and releases any and all defenses, affirmative defenses,
setoffs, claims, counterclaims and causes of action of any kind or nature which
any Current Guarantor has asserted, or might assert, against any of Lender
Parties which in any way relate to or arise out of the Guaranty, the
Environmental Indemnity or any of the other Loan Documents. Each Current
Guarantor consents to the execution and delivery of the Modification Agreement
by Borrower and agrees and acknowledges that the liability of Current Guarantor
under the Guaranty and the Environmental Indemnity shall not be diminished in
any way by the execution and delivery of the Modification Agreement or by the
consummation of any of the transactions contemplated thereby.

2. Modification of Guaranty. The Guaranty is modified to provide that the term
“Guaranteed Obligations” under the Guaranty shall include fraud and/or
intentional misrepresentation by Borrower in the Modification Agreement.

3. Cooperation Covenants. Without limiting the terms of the Guaranty, Current
Guarantor agrees that the Guaranty is further modified to provide that any
failure of Borrower after a Default to comply, or any attempt by Current
Guarantor after a Default to interfere with Borrower’s compliance, with the
Cooperation Covenants shall subject Current Guarantor to recourse for the
Indebtedness.

4. Authority Representations by Current Guarantor. The execution and delivery
of, and performance under, this Joinder by and Agreement of Current Guarantor,
the Guaranty and Environmental Indemnity by Current Guarantor will not
(a) violate any provision of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award presently in



--------------------------------------------------------------------------------

effect having applicability to Current Guarantor or (b) result in a breach of or
constitute or cause a default under any indenture, agreement, lease or
instrument to which Released Guarantor is a party or by which the Property may
be bound or affected

5. Waiver of Trial by Jury. CURRENT GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY AND ALL RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION
WITH THIS AGREEMENT, THE NOTE, THE SECURITY INSTRUMENT, OR ANY OTHER LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN), OR ACTIONS OF CURRENT GUARANTOR OR LENDER RELATING TO THE
LOAN AND THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS AGREEMENT. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR LENDER ENTERING INTO THIS AGREEMENT AND
THE OTHER MODIFICATION DOCUMENTS. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF
THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
CURRENT GUARANTOR.

6. Defined Terms. All terms that are used herein that are not defined herein
shall have the meaning ascribed to them in the Modification Agreement.

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

2



--------------------------------------------------------------------------------

The undersigned Current Guarantor has executed and delivered this Joinder and
Agreement to be effective as of the Effective Date of the Modification
Agreement.

 

      CURRENT GUARANTOR: Witnesses:     K-V PHARMACEUTICAL COMPANY,       a
Delaware corporation

/s/ Bradley S. Schammel

      Print Name:  

Bradley S. Schammel

            By:  

/s/ Gregory J. Divis

        Gregory J. Divis, President and CEO

/s/ Daniel J. Bollinger

      Print Name:  

Daniel J. Bollinger

      STATE OF MISSOURI   )       )        ss:     COUNTY OF ST. LOUIS   )    

I, Debbie A. Lanemann, a Notary Public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY, that Gregory J. Divis, the President and CEO of
K-V Pharmaceutical Company, a Delaware corporation, who is personally known to
me to be the same person whose name is subscribed to the foregoing instrument as
such officer appeared before me this day in person and acknowledged that he
signed and delivered the said instrument as his own free and voluntary act and
as the free and voluntary act of vice president and chief financial officer, for
the uses and purposes therein set forth.

GIVEN under my hand and Notarial Seal this 8th day of Aug., 2011.

 

/s/ Debbie A. Lanemann

Notary Public

My Commission Expires:

 

12/10/13

     [NOTARY STAMP]

 

3



--------------------------------------------------------------------------------

The undersigned Current Guarantor has executed and delivered this Joinder and
Agreement to be effective as of the Effective Date of the Modification
Agreement.

 

       CURRENT GUARANTOR: Witnesses:    

THER-RX CORPORATION, a Missouri

corporation

    By:  

/s/ Gregory J. Divis

/s/ Bradley S. Schammel

      Gregory J. Divis, President and CEO Print Name:   

Bradley S. Schammel

     

/s/ Daniel J. Bollinger

      Print Name:   

Daniel J. Bollinger

      STATE OF MISSOURI   )       )        ss:     COUNTY OF ST. LOUIS   )    

I, Debbie A. Lanemann, a Notary Public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY, that Gregory J. Divis, the President and CEO of
Ther-Rx Corporation, a Missouri corporation, who is personally known to me to be
the same person whose name is subscribed to the foregoing instrument as such
officer appeared before me this day in person and acknowledged that he signed
and delivered the said instrument as his own free and voluntary act and as the
free and voluntary act of vice president, for the uses and purposes therein set
forth.

GIVEN under my hand and Notarial Seal this 8th day of Aug., 2011.

 

/s/ Debbie A. Lanemann

Notary Public

My Commission Expires:

 

12/10/13

     [NOTARY STAMP]

 

4



--------------------------------------------------------------------------------

JOINDER BY AND AGREEMENT OF RELEASED GUARANTOR

The undersigned, PARTICLE DYNAMICS, INC., a New York corporation and ETHEX
CORPORATION, a Missouri Corporation (being collectively and individually the
“Released Guarantor”) being a Guarantor under the Guaranty and an Indemnitor
under the Environmental Indemnity executed in connection with the Loan described
in the Note, Deed of Trust, Leasehold Deed of Trust, Security Agreement and
Fixture Filing and Other Loan Documents Modification and Spreader Agreement
(“Modification Agreement”) to which this Joinder (“Released Guarantor Joinder”)
is attached, hereby represents and warrants to, and acknowledges and agrees
with, Lender the following:

1. Defined Terms. All capitalized terms used in this Released Guarantor Joinder,
unless defined herein, shall have the meanings given such terms in the
Modification Agreement.

2. Reaffirmation of Guaranty and Environmental Indemnity. The Guaranty and
Environmental Indemnity constitute the valid, legally binding joint and several
obligation of Released Guarantor, enforceable against Released Guarantor in
accordance with their respective terms. By Released Guarantor’s execution
hereof, Released Guarantor waives and releases any and all defenses, affirmative
defenses, setoffs, claims, counterclaims and causes of action of any kind or
nature which Released Guarantor has asserted, or might assert, against any of
Lender Parties which in any way relate to or arise out of the Guaranty and
Environmental Indemnity or any of the other Loan Documents.

3. Agreements of Released Guarantor. Released Guarantor consents to the
execution and delivery of the Modification Agreement by Borrower and agrees and
acknowledges that, except as set forth in paragraphs 5 and 6 below, the
liability of Released Guarantor under the Guaranty and Environmental Indemnity
shall not be diminished in any way by the execution and delivery of the
Modification Agreement or by the consummation of any of the transactions
contemplated therein, including but not limited to the Requested Actions.

4. Authority Representations by the Released Guarantor. The execution and
delivery of, and performance under, this Released Guarantor Joinder, the
Guaranty and Environmental Indemnity by Released Guarantor will not (a) violate
any provision of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to
Released Guarantor or (b) result in a breach of or constitute or cause a default
under any indenture, agreement, lease or instrument to which Released Guarantor
is a party or by which the Property may be bound or affected.

5. Release of Released Guarantor under Guaranty. Notwithstanding anything to the
contrary in this Released Guarantor Joinder, the Security Instrument, or the
other Loan Documents, Released Guarantor’s obligations hereunder and under the
Guaranty shall not apply with respect to, and by acceptance of this Released
Guarantor Joinder, Lender agrees that Released Guarantor is hereby released from
any and all of Released Guarantor’s obligations under the Guaranty (the
“Guaranteed Obligations”) for acts or events occurring or obligations

 

5



--------------------------------------------------------------------------------

arising after the Effective Date except: (i) if such Guaranteed Obligations are
caused by Released Guarantor and/or any of their agents, and (ii) the
environmental obligations under the Guaranty (“Environmental Indemnity
Obligations Under Guaranty”) occurring after the Effective Date if such
Environmental Indemnity Obligations Under Guaranty are (a) caused by Released
Guarantor and/or any of their agents or (b) result from the existence of
conditions existing prior to the Execution Date or migrating to or from any
portion of the Property prior to the Effective Date, or result from a violation
of Environmental Laws (as defined in the Environmental Indemnity) prior to the
Effective Date. For purposes of this Released Guarantor Joinder, Released
Guarantor shall bear the burden of proving when Hazardous Substances (as defined
in the Environmental Indemnity) first existed upon, about or beneath the
Property or began migrating to or from the Property and when a violation of
Environmental Laws first occurred; provided however, the foregoing burden of
proof is for the benefit of Lender, its successors and assigns, and is not for
the benefit of any third party.

6. Release of Released Guarantor Under Environmental Indemnity. Notwithstanding
anything to the contrary in this Released Guarantor Joinder, the Security
Instrument or the Loan Documents, Released Guarantor’s obligations hereunder and
under the Environmental Indemnity shall not apply with respect to, and by
acceptance of this Released Guarantor Joinder, Lender agrees that Released
Guarantor is hereby released for all acts or events occurring or obligations
arising under the Environmental Indemnity (“Environmental Indemnity
Obligations”) after the Effective Date unless such Environmental Indemnity
Obligations are: (i) caused by Released Guarantor and/or any of their agents, or
(ii) result from the existence of conditions existing prior to the Effective
Date or migrating to or from any portion of the Property prior to the Effective
Date, or result from a violation of an Environmental Law prior to the Effective
Date. For purposes of this Released Guarantor Joinder, Released Guarantor shall
bear the burden of proving when a Hazardous Substance existed upon, about or
beneath the Property or began migrating to or from the Property and when a
violation of an Environmental Law first occurred; provided however, the
foregoing burden of proof is for the benefit of Lender, its successors and
assigns, and is not for the benefit of any third party.

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

6



--------------------------------------------------------------------------------

The undersigned Released Guarantor has executed and delivered this Released
Guarantor Joinder to be effective as of the date of the Agreement.

 

Witnesses:     RELEASED GUARANTOR:

/s/ Bradley S. Schammel

    PARTICLE DYNAMICS, INC., a New Print Name:  

Bradley S. Schammel

    York corporation

/s/ Daniel J. Bollinger

    By:  

/s/ Gregory J. Divis

Print Name:  

Daniel J. Bollinger

    Name:  

Gregory J. Divis

      Title:  

President

STATE OF MISSOURI   )       )        ss:     COUNTY OF ST. LOUIS   )    

I, Debbie A. Lanemann, a Notary Public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY, that Gregory J. Divis the President of Particle
Dynamics, Inc., a New York corporation, who is personally known to me to be the
same person whose name is subscribed to the foregoing instrument as such officer
appeared before me this day in person and acknowledged that he signed and
delivered the said instrument as his own free and voluntary act and as the free
and voluntary act of vice president, for the uses and purposes therein set
forth.

GIVEN under my hand and Notarial Seal this 8th day of Aug., 2011.

 

/s/ Debbie A. Lanemann

Notary Public

 

My Commission Expires:     

12/10/13

     [NOTARY STAMP]

 

7



--------------------------------------------------------------------------------

The undersigned Released Guarantor has executed and delivered this Released
Guarantor Joinder to be effective as of the date of the Agreement.

 

Witnesses:     RELEASED GUARANTOR:

/s/ Bradley S. Schammel

    ETHEX CORPORATION., a Missouri Print Name:  

Bradley S. Schammel

    corporation

/s/ Daniel J. Bollinger

    By:  

/s/ Gregory J. Divis

Print Name:  

Daniel J. Bollinger

    Name:  

Gregory J. Divis

      Title:  

President

STATE OF MISSOURI   )       )        ss:     COUNTY OF ST. LOUIS   )    

I, Debbie A. Lanemann, a Notary Public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY, that                     , the
                    of ETHEX Corporation, a Missouri corporation, who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument as such officer appeared before me this day in person and
acknowledged that he signed and delivered the said instrument as his own free
and voluntary act and as the free and voluntary act of vice president, for the
uses and purposes therein set forth.

GIVEN under my hand and Notarial Seal this 8th day of Aug., 2011.

 

/s/ Debbie A. Lanemann

Notary Public

 

     My Commission Expires:     

12/10/13

     [NOTARY STAMP]

 

8



--------------------------------------------------------------------------------

JOINDER OF LENDER TO RELEASED GUARANTOR JOINDER

The undersigned joins in the Released Guarantor Joinder to which this Joinder is
attached solely to consent to the release described in and subject to the terms
of paragraphs 5 and 6 of the Released Guarantor Joinder to which this Joinder is
attached.

Unless defined herein, all capitalized terms used herein shall have the meanings
given such terms in the Modification Agreement.

Dated this 4th day of August, 2011.

 

Witnesses:     LENDER:     U.S. BANK, NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF J.P. MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES CORP.,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-LDP7     By:   LNR
Partners, LLC, a Florida limited liability company, successor by statutory
conversion to LNR Partners, Inc., a Florida corporation, as attorney-in-fact

[ILLEGIBLE]

        Print Name:  

[ILLEGIBLE]

      By:  

/s/ Larry Golinsky

        Name:   Larry Golinsky         Title:   President

/s/ Loxy Fernandez

        Print Name:  

Loxy Fernandez

       

 

9